There being no bill of exceptions in the record, we must presume that the evidence justified the trial judge in giving the general affirmative charge for plaintiffs on one or more of the common counts. Such being the presumption —
"prejudicial error cannot be imputed to the action of the trial court in overruling demurrers to several special counts of the complaint which imperfectly set up the contract." Barnes v. Marshall, 193 Ala. 94, 98, 69 So. 436, 438; Finney v. Newson, 203 Ala. 191, 82 So. 441.
For the same reasons, the action of the trial court in overruling the motion for a new trial cannot be reviewed.
The appellant wholly fails to show prejudicial error in the rulings complained of, and the judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.